UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7234



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM D. LONGENETTE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-90-136)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


William D. Longenette, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William D. Longenette appeals from the district court’s March

7, 2001, order denying relief on his claims regarding his fine and

incarceration and the court’s order denying his Fed. R. Civ. P.

60(b) motion.   We dismiss the appeal from the March 7, 2001, order

for lack of jurisdiction because the notice of appeal was filed

beyond the sixty-day appeal period.    Fed. R. App. P. 4(a)(1).   Re-

garding the district court’s order denying Longenette’s Rule 60(b)

motion, we have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we affirm on the

reasoning of the district court.* United States v. Longenette, No.

CR-90-136 (N.D.W. Va. July 9, 2001); United States v. Williams, 674

F.2d 310, 313 (4th Cir. 1982).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                               DISMISSED IN PART, AFFIRMED IN PART




     *
       The motion to expedite the appeal, filed on November 29,
2001, became moot on the filing of this opinion and, accordingly,
is dismissed.


                                 2